IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,703-01


                       EX PARTE PETER ANDREW TRAIL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 13-18396-A IN THE 252nd DISTRICT COURT
                            FROM JEFFERSON COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of the offense of

possession of a controlled substance and sentenced to imprisonment for ten years.

        After a review of the record, we find that Applicant’s grounds one, four and five are

dismissed. See Ex parte Florence, 319 S.W.3d 695 (Tex. Crim. App. 2010); Ex parte Ybarra, 149
S.W.3d 147 (Tex. Crim. App. 2004). Applicant’s grounds two and three are denied.

Filed: December 13, 2017
Do not publish